Exhibit 10.8.5
 
FIFTH AMENDMENT TO OFFICE LEASE
 
This FIFTH AMENDMENT TO OFFICE LEASE (“Fifth Amendment”) is made and entered
into as of the 1st day of November, 2012, by and between MS LPC MALIBU PROPERTY
HOLDINGS, LLC, a Delaware limited liability company ("Landlord"), and IXIA, a
California corporation (“Tenant”).
 
R E C I T A L S :
 
 
A.           Landlord and Tenant entered into that certain Office Lease dated
September 14, 2007 (the “Original Lease”), as amended by that certain Amendment
to Office Lease dated February 11, 2010 ("First Amendment"), that certain Second
Amendment to Office Lease dated November 15, 2010 (the "Second Amendment"), that
certain Third Amendment to Office Lease dated January 10, 2012 (the "Third
Amendment"), and that certain Fourth Amendment to Office Lease dated June 1,
2012 (the "Fourth Amendment") (the Original Lease, First Amendment, Second
Amendment, Third Amendment, and Fourth Amendment shall be known collectively as
the "Lease"), whereby Landlord leased to Tenant and Tenant leased from Landlord
those certain premises consisting of a total of approximately 113,908 (107,288
usable) rentable square feet of space, consisting of (i) 50,000 rentable (48,809
usable) square feet of space comprising the entire rentable area of that certain
building located at 26601 West Agoura Road, Calabasas, CA ("Building F" and the
"Building F Premises"); (ii) 21,612 (19,823 usable) rentable square feet of
space comprising the entire rentable area of that certain building located at
26701 West Agoura Road, Calabasas, CA ("Building A" and the "Building A
Premises"); (iii) 30,529 rentable (27,035 usable) square feet of space, commonly
known as Suites 110 and 200, and located on the first and second floors of that
certain building located at 26651 West Agoura Road, Calabasas, CA ("Building D"
and the applicable portion of Building D which is part of the Premises, the
"Building D Premises"), and (iv) 11,767 rentable (11,621 usable) square feet of
space (comprised of 1,767 rentable square feet of space in the “Building B
Original Premises” and approximately 10,000 rentable square feet of space in the
“Building B Substitute Premises”), commonly known as Suite B100, and located on
the first floor of that certain building located at 26707 West Agoura Road,
Calabasas, CA ("Building B" and the applicable portion of Building B which is
part of the Premises, "Suite B100" or the "Building B Premises") (the Building F
Premises, Building A Premises, Building D Premises, and Building B Premises
collectively, the "Premises"), all as more particularly set forth in the Lease.
 
B.           Pursuant to Section 2.1 of the Fourth Amendment, the exact layout
and measurement of the Building B Substitute Premises had not been determined as
of the date of the Fourth Amendment.
 
C.           Landlord and Tenant desire to set forth the agreed upon measurement
and layout of the Building B Premises, as delineated on Exhibit A attached
hereto and made a part hereof, and to make other modifications to the Lease, and
in connection therewith, Landlord and Tenant desire to amend the Lease as
hereinafter provided.
 
 

  CORPORATE CENTER - CALABASAS
[Fifth Amendment]
[Ixia]

 

 

--------------------------------------------------------------------------------

 
 
A G R E E M E N T :
 
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           Capitalized Terms.  All capitalized terms when used herein shall
have the same meaning as is given such terms in the Lease unless expressly
superseded by the terms of this Fifth Amendment.
 
2.           Layout and Measurement of Building B Premises.  Pursuant to the
terms of Section 2.1 of the Fourth Amendment, Landlord and Tenant hereby
stipulate and agree that the rentable area of the Building B Premises shall be
13,734 rentable (12,599 usable) square feet of space.  Landlord and Tenant
hereby agree that as of June 1, 2013, the Premises shall be deemed to contain
115,875 rentable square feet of space.
 
3.           Base Rent.
 
  3.1           Base Rent Schedule.
 
 
 
Lease Year
 
 
Annual
Base Rent
 
Monthly
Installment
of Base Rent
Approximate Monthly
Rental Rate
per Rentable
Square Foot*
 
June 1, 2013 –
May 31 2014*
$2,155,275.00**
$179,606.25**
$1.550**
June 1, 2014 –
May 31 2015*
$2,219,933.25**
$184,994.44**
$1.597**
June 1, 2015 –
May 31 2016*
$2,286,531.25**
$190,544.27**
$1.644**
June 1, 2016 –
May 31 2017
$2,355,127.19
$196,260.60
$1.694
June 1, 2017 –
May 31 2018
$2,425,781.01
$202,148.42
$1.745
June 1, 2018 –
May 31 2019
$2,498,554.44
$208,212.87
$1.797
June 1, 2019 –
May 31 2020
$2,573,511.07
$214,459.26
$1.851
June 1, 2020–
May 31 2021
$2,650,716.40
$220,893.03
$1.906
June 1, 2021 –
May 31 2022
$2,730,237.89
$227,519.82
$1.963
June 1, 2022 –
May 31 2023
$2,812,145.03
$234,345.42
$2.022

 
 

 
 
-2-
CORPORATE CENTER - CALABASAS
[Fifth Amendment]
[Ixia]

 
 

--------------------------------------------------------------------------------

 
 
* - The Annual Base Rent (and Monthly Installment of Base Rent) applicable
during the first (1st) Lease Year was calculated by multiplying the Monthly
Rental Rate per Rentable Square Foot by the number of rentable square feet of
space in the Premises.  Thereafter, the calculation of Annual Base Rent (and
Monthly Installment of Base Rent) reflects an annual increase of
3%.  Accordingly, the Monthly Rental Rate per Rentable Square Foot for Lease
Years 2 –10 are only an approximation for reference purposes only.
** - Tenant’s obligation to pay Monthly Installments of Base rent shall be
subject to the terms of Section 3.2 below

 
  3.2           Abated Base Rent.  Provided that Tenant is not then in default
of the Lease, as amended, then during the period commencing on June 1, 2013 and
continuing through and including November 30, 2015 (the “Fifth Amendment Rent
Abatement Period”), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to a portion of the Building B Premises consisting of 952  rentable
square feet during such Rent Abatement Period (the “Fifth Amendment Rent
Abatement”).  Landlord and Tenant acknowledge that the aggregate amount of the
Fifth Amendment Rent Abatement equals $45,341.86.  Tenant acknowledges and
agrees that the Fifth Amendment Rent Abatement has been granted to Tenant as
additional consideration for entering into the Lease, as amended, and for
agreeing to pay the rental and performing the terms and conditions otherwise
required under the Lease, as amended.  If Tenant shall be in default under the
Lease, as amended, and shall fail to cure such default within the notice and
cure period, if any, permitted for cure pursuant to terms and conditions of the
Lease, or if the Lease, as amended, is terminated for any reason other than
Landlord’s breach of the Lease, as amended, then the dollar amount of the
unapplied portion of the Fifth Amendment Rent Abatement as of the date of such
default or termination, as the case may be, shall be converted to a credit to be
applied to the Base Rent applicable at the end of the Lease Term and Tenant
shall immediately be obligated to begin paying Base Rent for the Premises in
full.  The Rent Abatement set forth in Section 5.3 of the Fourth Amendment shall
not be applicable to the 952 rentable square feet of space referenced in this
Section 3.2.
 
   3.3           Tenant’s Share of Direct Expenses.  Pursuant to the formula set
forth in Section 5.2.2 of the Fourth Amendment, and based upon the exact
measurement and layout set forth in Section 2 above, Tenant’s share with respect
to Building B shall hereafter be 19.703%.
 
4.           Substitute Premises Tenant Improvement Allowance.  Pursuant to the
terms of Section 2.1 of the Tenant Work Letter attached to the Fourth Amendment
as Exhibit B, and based upon the exact measurement and layout set forth in
Section 2 above, Tenant shall be entitled to a one-time tenant improvement
allowance in the amount $221,315.00 (i.e., Five Dollars ($5.00) per rentable
square foot of the Premises multiplied by 44,263 rentable square feet of the
Building D Premises and the Building B Premises).  Tenant’s use of the Tenant
Improvement Allowance shall be subject to the terms of Exhibit B to the Fourth
Amendment.
 
5.           No Further Modification.  Except as set forth in this Fifth
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.  In the event of any conflicts between the terms
and conditions of the Lease and the terms and conditions of this Fifth
Amendment, the terms and conditions of this Fifth Amendment shall prevail.
 

 
 
-3-
CORPORATE CENTER - CALABASAS
[Fifth Amendment]
[Ixia]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the day and
year first above written.
 
“LANDLORD”
“TENANT”
MS LPC MALIBU PROPERTY HOLDINGS, LLC
a Delaware limited liability company
 
By:     /s/ David Binswanger                          
 
Its:      Vice President                                     
                                               
By:                                                                     
 
Its:                                                            
IXIA
a California corporation
 
By:     /s/ Ronald W. Buckly              
 
          SVP, Corporate Affairs
Its:    and General Counsel                           
                                               
By:             Thomas B. Miller                                
 
Its:    Chief Financial Officer                         

 

 
 
-4-
CORPORATE CENTER - CALABASAS
[Fifth Amendment]
[Ixia]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CORPORATE CENTER - CALABASAS
 
OUTLINE OF BUILDING B PREMISES
 
[imgex1085.jpg]
 

 
 
EXHIBIT A
-1-
CORPORATE CENTER - CALABASAS
[Fifth Amendment]
[Ixia]

 